PUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 12-2188


E.D., a minor by and through her mother and next friend;
DENISE DARCY,

               Plaintiffs - Appellees,

          v.

PFIZER,   INC.;  ROERIG,   a   division   of   Pfizer,   Inc.;
GREENSTONE, LLC, f/k/a Greenstone Ltd.,

               Defendants - Appellants.



                           No. 12-2189


J.C., a minor by and through his mother and next friend;
MICHELLE COOK,

               Plaintiffs - Appellees,

          v.

PFIZER,   INC.;  ROERIG,   a   division   of   Pfizer,   Inc.;
GREENSTONE, LLC, f/k/a Greenstone Ltd.,

               Defendants - Appellants.



                           No. 12-2190


D.B., a minor by and through his mother and next friend;
NINA BRUMFIELD,

               Plaintiffs - Appellees,
          v.

PFIZER,   INC.;  ROERIG,   a   division   of   Pfizer,   Inc.;
GREENSTONE, LLC, f/k/a Greenstone Ltd.,

               Defendants - Appellants.



                           No. 12-2191


T.S., a minor by and through his mother and next friend;
DAWN SKURRY,

               Plaintiffs - Appellees,

          v.

PFIZER,   INC.;  ROERIG,   a   division   of   Pfizer,   Inc.;
GREENSTONE, LLC, f/k/a Greenstone Ltd.,

               Defendants - Appellants.



                           No. 12-2193


C.S., a minor child by and through his mother and next
friend; KIMBERLY LANCASTER,

               Plaintiffs - Appellees,

          v.

PFIZER,   INC.;  ROERIG,   a   division   of   Pfizer,   Inc.;
GREENSTONE, LLC, f/k/a Greenstone Ltd.,

               Defendants - Appellants.




                                2
                           No. 12-2194


K.W., a minor by and through her mother and next friend;
ANGEL WOLKFERTZ,

               Plaintiffs - Appellees,

          v.

PFIZER,   INC.;  ROERIG,   a   division   of   Pfizer,   Inc.;
GREENSTONE, LLC, f/k/a Greenstone Ltd.,

               Defendants - Appellants.



                           No. 12-2195


A.N., a minor by and through her mother and next friend;
HEATHER NORFOLK,

               Plaintiffs - Appellees,

          v.

PFIZER,   INC.;  ROERIG,   a   division   of   Pfizer,   Inc.;
GREENSTONE, LLC, f/k/a Greenstone Ltd.,

               Defendants - Appellants.



                           No. 12-2197


J.E., a minor by and through his mother and next friend;
MARLO CHEEKS,

               Plaintiffs - Appellees,

          v.



                                3
PFIZER,   INC.;  ROERIG,   a   division   of   Pfizer,   Inc.;
GREENSTONE, LLC, f/k/a Greenstone Ltd.,

               Defendants - Appellants.



                           No. 12-2199


D.M., a minor by and through his mother and next friend;
REBECCA MARDORF,

               Plaintiffs - Appellees,

          v.

PFIZER,   INC.;  ROERIG,   a   division   of   Pfizer,   Inc.;
GREENSTONE, LLC, f/k/a Greenstone Ltd.,

               Defendants - Appellants.



                           No. 12-2205


I.Z., a minor by and through his mother and next friend;
MARY MASTERS,

               Plaintiffs - Appellees,

          v.

PFIZER,   INC.;  ROERIG,   a   division   of   Pfizer,   Inc.;
GREENSTONE, LLC, f/k/a Greenstone Ltd.,

               Defendants - Appellants.




                                4
                           No. 12-2207


C.B., a minor by and through her mother and next friend;
LALA FIELDS,

               Plaintiffs - Appellees,

          v.

PFIZER,   INC.;  ROERIG,   a   division   of   Pfizer,   Inc.;
GREENSTONE, LLC, f/k/a Greenstone Ltd.,

               Defendants - Appellants.



                           No. 12-2208


M.M., a minor by and through her mother and next friend;
JEANETTE MASKILL,

               Plaintiffs - Appellees,

          v.

PFIZER,   INC.;  ROERIG,   a   division   of   Pfizer,   Inc.;
GREENSTONE, LLC, f/k/a Greenstone Ltd.,

               Defendants - Appellants.



                           No. 12-2218


J.S., a minor by and through his mother and next friend;
CINDY SIMPSON−DURAND,

               Plaintiffs - Appellees,

          v.



                                5
PFIZER,   INC.;  ROERIG,   a   division   of   Pfizer,   Inc.;
GREENSTONE, LLC, f/k/a Greenstone Ltd.,

               Defendants - Appellants.



                           No. 12-2219


H.S., by and through her mother and next friend; SHANNON
SCALISI,

               Plaintiffs - Appellees,

          v.

PFIZER,   INC.;  ROERIG,   a   division   of   Pfizer,   Inc.;
GREENSTONE, LLC, f/k/a Greenstone Ltd.,

               Defendants - Appellants.



                           No. 12-2220


L.V., a minor by and through his mother and next friend;
LORIE VINSON,

               Plaintiffs - Appellees,

          v.

PFIZER,   INC.;  ROERIG,   a   division   of   Pfizer,   Inc.;
GREENSTONE, LLC, f/k/a Greenstone Ltd.,

               Defendants - Appellants.




                                6
                           No. 12-2221


A.H., a minor by and through her mother and next friend;
HEATHER SLABAUGH,

               Plaintiffs - Appellees,

          v.

PFIZER,   INC.;  ROERIG,   a   division   of   Pfizer,   Inc.;
GREENSTONE, LLC, f/k/a Greenstone Ltd.,

               Defendants - Appellants.



                           No. 12-2223


A.W., a minor child by and through his mother and next
friend; SHERI WIDNER,

               Plaintiffs - Appellees,

          v.

PFIZER,   INC.;  ROERIG,   a   division   of   Pfizer,   Inc.;
GREENSTONE, LLC, f/k/a Greenstone Ltd.,

               Defendants - Appellants.



                           No. 12-2224


H.C., a minor by and through her mother and next friend;
MELISSA SHROYER,

               Plaintiffs - Appellees,

          v.



                                7
PFIZER,   INC.;  ROERIG,   a   division    of   Pfizer,   Inc.;
GREENSTONE, LLC, f/k/a Greenstone Ltd.,

                Defendants - Appellants.



Appeals from the United States District Court for the Southern
District of West Virginia, at Huntington.   Robert C. Chambers,
District Judge.   (3:12-cv-04105; 3:12-cv-04103; 3:12-cv-04108;
3:12-cv-04106;  3:12-cv-04123;   3:12-cv-04122;   3:12-cv-04109;
3:12-cv-04110;  3:12-cv-04111;   3:12-cv-04112;   3:12-cv-04113;
3:12-cv-04114;  3:12-cv-04115;   3:12-cv-04116;   3:12-cv-04117;
3:12-cv-04118;  3:12-cv-04120;   3:12-cv-04121)


Argued:   May 15, 2013                     Decided:   July 12, 2013


Before Sandra Day O’CONNOR, Associate Justice (Retired), Supreme
Court of the United States, sitting by designation, and FLOYD
and THACKER, Circuit Judges.


Dismissed by published opinion. Judge Floyd wrote the opinion,
in which Justice O’Connor and Judge Thacker joined.


ARGUED:     Mark Steven Cheffo, QUINN, EMANUEL, URQUHART &
SULLIVAN, LLP, New York, New York, for Appellants.    Anthony J.
Majestro, POWELL & MAJESTRO, PLLC, Charleston, West Virginia,
for Appellees. ON BRIEF: Michael J. Farrell, FARRELL, WHITE &
LEGG PLLC, Huntington, West Virginia, for Appellants.




                                 8
FLOYD, Circuit Judge:

      Appellants Pfizer Inc.; Roerig, a division of Pfizer; and

Greenstone,       LLC    (collectively,           the    Pharmaceutical        Companies),

bring this appeal challenging the district court’s decision to

remand for lack of subject matter jurisdiction to the Circuit

Court    of   Wayne     County,    West       Virginia.           Congress    has     sharply

proscribed     our      ability    to    review         a   district       court’s    remand

order, and because none of the exceptions to this prohibition

are     present      here,    we     dismiss        this      appeal        for     lack   of

jurisdiction.



                                              I.

      This action was commenced by nineteen plaintiff families

upon filing a single complaint.                    The families brought products

liability      and      negligence      claims          against     the     Pharmaceutical

Companies.        The    families       allege      that     the    prescription       anti-

depressant sertraline hydrochloride, branded as Zoloft, caused

birth defects to each child born of a pregnancy where the mother

ingested      Zoloft.        Pfizer      is    a    corporation           organized    under

Delaware law and has its principle place of business in New

York.    Greenstone is a limited liability company wholly owned by

Pharmacia Corporation, which is a corporation organized under

Delaware law with its principle place of business in New Jersey.



                                              9
Besides    the    Dropp     family,     citizens       of    New    York,      all    other

families are diverse from the Pharmaceutical Companies.

       Instead of filing the complaint as a single civil action,

the clerk of court, pursuant to West Virginia Rule of Civil

Procedure 3(a), docketed each family separately, resulting in

nineteen distinct actions, one action for each family named in

the complaint.         The clerk assigned each family a civil action

number and charged them a separate filing fee.                             However, the

families were not required to file separate complaints.                                 The

Pharmaceutical        Companies       interpret       this     rule       to   mean    that

nineteen distinct actions exist.               Based upon this reading of the

rule     and    because     eighteen     of     the        nineteen       families     were

completely        diverse      from      all      of        the     defendants,         the

Pharmaceutical Companies removed all but the non-diverse Dropp

family to       the   United   States     District         Court    for    the   Southern

District of West Virginia on August 7, 2012.                          The Dropp case

remains    pending     in    state     court.         On    August    13,      2012,    the

eighteen removed families filed individual motions to remand in

the district court.

       The Pharmaceutical Companies argued below that removal was

proper    because     the    actions,    when     analyzed         individually,       show

that   each      plaintiff     is    diverse    from        each    defendant.         The

families argue, however, that the action is a single case and

that      the     families      were      treated           separately         only     for

                                          10
administrative       purposes,       and    this     has       no     bearing    on     the

diversity       jurisdiction       analysis.        The    district        court       first

recognized that Rule 3(a) was enacted in 2008 to require that

actions    filed     by   unrelated        plaintiffs      must       be   docketed      as

separate actions and must each be charged a fee.                           The district

court    then    examined     a    case    prior   to     the       2008   amendment     to

discern the purpose of the separate docketing and filing fee

requirement.       See Grennell v. W. S. Life Ins. Co., 298 F. Supp.

2d 390 (S.D. W. Va. 2004).

        In Grennell, the Supreme Court of Appeals of West Virginia

had authorized the clerks of court to separately docket cases

and charge supplemental filing fees, and the court considered

whether this administrative action created distinct cases.                              Id.

at 392.      The Grennell plaintiffs were assigned separate case

numbers and paid individual filing fees.                   However, they were not

required to file multiple complaints.                    Id.        The court reasoned

that “if Plaintiffs were not joined in one action, the Circuit

Court would have required them to file a separate complaint on

behalf of each plaintiff.”            Id. at 395.          It went on to conclude

that although the cases had been administratively separated, the

defendants did not show that the plaintiffs were not properly

joined    for     diversity       analysis.        Id.         Similarly,       here    the

district court reasoned:



                                           11
       Mass action rules similar to those given by the
       administrative order at issue in Grennell were added
       to West Virginia Rule of Civil Procedure 3(a) in 2008.
       Defendants argue that Rule 3(a) can be distinguished
       from the administrative order in Grennell, because
       Rule 3(a) specifies that each plaintiff’s claim shall
       be “docketed as a separate civil action.”    W. Va. R.
       Civ. P. 3(a). Defendants offer no authority, however,
       for the proposition that Rule 3(a) was meant to have
       the rather severe substantive effect of prohibiting
       all unrelated persons from proceeding with a mass
       claim in West Virginia state courts.       Instead, it
       seems more likely that the changes to Rule 3(a) were
       intended to alter the administration of mass claims by
       the state courts. Plaintiffs provide the affidavit of
       the Clerk of the Wayne County Circuit Court, Milton
       Ferguson (Ferguson Affidavit), stating that Plaintiffs
       in this matter were separated by the state court as
       directed by Rule 3(a), but that they were not required
       to file separate complaints, were not considered
       separate cases, and were all assigned to the same
       judge. Id. A single affidavit may not be dispositive
       on the question of how to interpret a state rule of
       civil procedure, but in this case, it illustrates the
       principle evident from the changes to Rule 3(a) and
       the principle adopted by this Court in Grennell:
       administrative separation of claims in state court
       does not determine the propriety of joinder in federal
       court.    Defendants have not met their burden of
       demonstrating   that   Plaintiffs’  claims   were  not
       properly joined because of case processing practices
       in Wayne County Circuit Court.

J.C.   ex   rel.   Cook   v.     Pfizer,     Inc.,    3:12-cv-04103,    2012   WL

4442518, at *3 (S.D. W. Va. Sept. 25, 2012).

       After   concluding      that   the    action    was   really    one   civil

action   for   purposes     of    diversity    jurisdiction,     the    district

court then addressed the Pharmaceutical Companies’ alternative

argument, that even if the case can be viewed as a single case,

the    Dropp    family,     the       only    non-diverse      plaintiff,      was


                                        12
fraudulently joined.         The fraudulent joinder doctrine provides

an exception to the complete diversity requirement.                        Thus, if

the Dropp family was fraudulently joined, the district court had

jurisdiction.       To    establish     fraudulent     joinder,      the   district

court required the Pharmaceutical Companies to show that the

families failed to meet either or both of the requirements for

joinder,    namely:   (1)    the    claims     must   arise   out    of    the   same

transaction, series of transactions, or occurrence, and (2) some

question of law or fact common to all parties must be present.

The district court ultimately found that the families met both

requirements.      First, the claims were “logically related and

arise from the same series of transactions or occurrences --

namely the production, distribution, and promotion of Zoloft.”

Id.   at    *5.    Second,        the   common   question     of     law   or    fact

requirement was satisfied because “[q]uestions of fact common to

all   [p]laintiffs       include    the    design     of   Zoloft,    Defendants’

knowledge    of   Zoloft’s    safety,      and   Defendants’    representations

about its safety.”          Id.      Thus, the district court determined

that joinder was proper.

      After considering the Pharmaceutical Companies’ arguments

and concluding that no basis for subject matter jurisdiction

existed, the district court granted the families’ motions to

remand to state court.            The Pharmaceutical Companies appeal the

remand order.

                                          13
                                         II.

                                          A.

       We must first address whether this Court has the ability to

review the district court’s remand order.                       The Pharmaceutical

Companies      face   an    insurmountable       barrier    because       “[a]n    order

remanding a case to the State court from which it was removed is

not reviewable on appeal or otherwise,” 28 U.S.C. § 1447(d),

regardless      of    “whether    or    not    that     order     might    be     deemed

erroneous by [us],” Thermtron Prods., Inc. v. Hermansdorfer, 423

U.S. 336, 351 (1976), abrogated on other grounds by QuackenBush

v. Allstate Ins. Co., 517 U.S. 706 (1996).                  Despite this general

statutory      bar,    the    Pharmaceutical         Companies     argue        that    an

exception to § 1447(d) applies and allows review of this case.

The families disagree, arguing that the remand order rested on

the district court’s conclusion that it lacked subject matter

jurisdiction.

       This Court’s review of a remand order is barred if the

order is within the scope of 28 U.S.C. § 1447(c).                                Section

1447(c)   allows      a    district    court    to    remand     based    on:    “(1)    a

district court’s lack of subject matter jurisdiction or (2) a

defect    in     removal      ‘other     than        lack   of     subject        matter

jurisdiction’ that was raised by the motion of a party within 30

days   after    the    notice    of    removal    was   filed.”          Ellenburg      v.

Spartan Motors Chassis, Inc., 519 F.3d 192, 196 (4th Cir. 2008)

                                          14
(quoting 28 U.S. § 1447(c)).                 Therefore, our review is barred if

the order was based on grounds in § 1447(c) and “invok[ed] the

grounds specified therein,” Thermtron, 423 U.S. at 346.                                            First,

the   Pharmaceutical           Companies         argue      that       the    district             court’s

decision     to    consider          the    citizenship               of    “nonparties”            falls

outside    the     permissible         grounds            for    remand       and        exceeds      the

court’s    authority.           This       Court      has       the     power      “to        correct    a

district     court      that     has       not     merely         erred       in        applying      the

requisite    provision          for    remand         but        has       remanded       a    case     on

grounds    not     specified         in    the     statute            and    not        touching      the

propriety of the removal.”                  Ellenburg, 59 F.3d at 196 (quoting

Thermtron,       423    U.S.    at    352).           A    district          court       exceeds      its

statutory authority when it remands a case “on grounds that seem

justifiable to [the court] but which are not recognized by the

controlling       statute.”            Thermtron,               423    U.S.        at    351.          The

Pharmaceutical Companies argue for review under the Thermtron

exception    and       its   progeny       in     this      Court:          Borneman          v.   United

States, 213 F.3d 819 (4th Cir. 2000), as well as Ellenburg, 519

F.3d 192.

      In   Thermtron,          the    district        court           had    remanded         the    case

because it had determined that its docket was too crowded to

hear it in a timely fashion.                       423 U.S. at 344.                      The Supreme

Court expressed concern that “[n]either the propriety of the

removal    nor    the    jurisdiction            of       the    court       was    questioned          by

                                                 15
respondent       in    the       slightest.         Section     1447(c)      was    not    even

mentioned.”           Id.    at    343-44     (footnote        omitted).       Because      the

district      court’s        concerns       were     administrative        and      blatantly

beyond the purview of § 1447(c), the Supreme Court concluded

that    appellate           review    was      permissible.            Id.     at     345-46.

Accordingly, the Supreme Court held that appellate courts have

the power “to correct a district court that has not merely erred

in applying the requisite provision for remand but has remanded

a case on grounds not specified in the statute and not touching

the propriety of the removal.”                 Id. at 352.

       After Thermtron, this Court expounded upon this exception

in Borneman, 213 F.3d 819.                  In Borneman, a United States postal

employee brought assault and battery claims against his manager

in state court.             Id. at 822.       The Attorney General then removed

the    case    under        the    Westfall        Act,   28    U.S.C.     §     2679(d)(2),

certifying that the manager was acting within the scope of his

employment and therefore substituting the United States as the

defendant.       Id. at 823.            On appeal, this Court recognized the

tension between 28 U.S.C. § 1447(d), which gives the district

court    authority          to    determine    whether         jurisdictional        statutes

have been satisfied, and 28 U.S.C. § 2679(d)(2), which gives the

Attorney      General        exclusive        authority         to   remove        under    the

Westfall Act.          See id. at 826.               This Court reasoned we could

give    effect    to    both       statutes    by     allowing       the   district        court

                                               16
authority to issue remand orders based on § 1447(c) “except when

Congress directs otherwise in a more specific situation, such as

where Congress gives the Attorney General the exclusive power to

decide whether to have a Westfall Act case tried in federal

court.”        Id. at 826.            Consequently, “a district court has no

authority to remand a case removed pursuant to [the Westfall

Act],    and     the    bar     of    §    1447(d)   does    not    preclude      us      from

reviewing a remand order when the district court exceeds its

authority.”       Id.

      In   addition        to        the   Thermtron      exception      relied      on     in

Borneman, this Court in Borneman also cited principles that the

Supreme Court first recognized in Waco v. United States Fidelity

& Guaranty Co., 293 U.S. 140 (1934).                      In Waco, a diverse party

was joined in the action after the filing of the complaint, and

this party then removed the action to federal court on the basis

of diversity.           Id. at 141.          The district court then determined

that the third-party had not been joined properly, and dismissed

the claim against them.                Id. at 142.     This dismissal resulted in

the   district         court    no     longer    having     diversity     jurisdiction,

causing the district court to remand the entire case to state

court.     Id.     The dismissal left the City of Waco in a difficult

position, as the district court’s order dismissing the third-

party    was     binding       upon    the   state   court.        Id.   at   143.         The

Supreme Court held that the order dismissing the third-party

                                                17
could    be   appealed     because     it        was     separate    from   the    order

remanding the entire case.            Id.        The Court noted that the remand

could not be appealed, but because “in logic and in fact the

decree of dismissal preceded that of remand and was made by the

District Court while it had control of the cause,” the dismissal

could be reviewed.        Id.     Following Waco, this Court in Borneman

noted:

          [A]n otherwise reviewable ruling is not shielded
     from review merely because it is a constituent aspect
     of a remand order that would itself appear to be
     insulated from review by § 1447(d). See Waco v. United
     States Fidelity & Guar. Co., 293 U.S. 140, 143, 55 S.
     Ct. 6, 79 L.Ed. 244 (1934) (treating separately
     components of district court’s order dismissing a
     party and remanding action); Mangold [v. Analytic
     Servs., Inc.], 77 F.3d [1442,] 1446 [(4th Cir. 1996)]
     (treating separately components of district court’s
     order denying immunity and remanding action to state
     court).

213 F.3d at 825.

     This Court again considered Waco in the Ellenburg case.                          In

Ellenburg, the district court remanded without having a motion

to remand before it.            519 F.3d at 197.               The district court

stated that the case was before it “for a determination as to

whether it ha[d] jurisdiction over the matter.”                      Id. (alteration

in original) (internal quotation marks omitted).                        But then the

district      court     ruled   not     that        it     lacked    subject      matter

jurisdiction,     but    rather    that      the       defendants’    allegations     of

diversity jurisdiction were “inadequate” and that their Notice


                                            18
of Removal failed “to establish that the amount in controversy

exceeds    the     jurisdictional         amount.”        Id.   at    195   (internal

quotation marks omitted).            The district court never reached the

conclusion       that     it     lacked      subject        matter     jurisdiction,

concluding only that the Notice of Removal had not presented a

factual basis sufficient to permit the court to make a decision

on subject matter jurisdiction.                  Id. at 197.          Therefore, the

remand was not on § 1447(c) grounds and was not authorized by

the remand statute because no party had made a motion.                             This

Court   reasoned        that,   “[t]he      district      court’s     selection    and

application of a legal standard for pleading in a notice of

removal thus remains reviewable as a ‘conceptual antecedent’ to

the remand order.”         Id. at 197.          Citing Borneman—which had cited

Waco—this    Court      went    on   to    reason    that    “[w]e    may   review   a

conceptual       antecedent     ruling      even     if   it    was    an   essential

precursor to a remand order that is itself unreviewable under §

1447(d).”    Id.

     The Pharmaceutical Companies here disclaim reliance on Waco

while     simultaneously         citing      language        from     Borneman      and

Ellenburg,   language       that     is   unquestionably        derived     from   Waco

itself.       This       evasion     is     understandable          considering    the

restrictions we have placed on asserting the Waco exception.

“This Court restricts the applicability of the Waco exception to

purportedly reviewable orders that (1) have a preclusive effect

                                           19
upon    the    parties     in     subsequent      proceedings    and    (2)   are

severable, both logically and factually, from the remand order

itself.”      Palmer v. City Nat’l Bank of W. Va., 498 F.3d 236, 240

(4th Cir. 2007).         Further, if the court looks to an issue for

the    purpose   of    determining    subject      matter   jurisdiction,     the

issue    is   not     separable    because   it    cannot   be   said    to   have

preceded the remand decision “in logic and in fact.”                    Waco, 293

U.S. at 143.



                                        B.

       Having established the law that may be applicable here, we

now turn to the facts of this case to determine whether any

exception     applies.      The    Pharmaceutical      Companies   argue      that

under Thermtron this Court can consider the remand order because

the action here was eighteen separate lawsuits and the district

court’s decision to consider the citizenship of the Dropps—“non-

parties”—falls outside the permissible grounds for remand and

exceeds the court’s authority.           As previously noted, this Court

has the power “to correct a district court that has not merely

erred in applying the requisite provision for remand but has

remanded a case on grounds not specified in the statute and not

touching the propriety of the removal.”               Thermtron, 423 U.S. at

352.    However, if the district court issued the remand order on

the ground that it lacked subject matter jurisdiction, we have

                                        20
no authority to review the order.                           In fact “we need not delve

into whether the district court was correct to hold that it

lacked     subject         matter       jurisdiction         over     the       removed     action.

Rather, an order is issued pursuant to § 1447(c) if the district

court      perceived        that     it      was      without       jurisdiction         over    the

cause.”         In re Blackwater Security Consulting, LLC, 460 F.3d

576, 585 (2006).

        The     district         court’s      remand        order     in    this     case    quite

obviously falls within the ambit of § 1447(c)’s requirement of

remand     in    the       absence      of    subject        matter    jurisdiction.             The

district       court       remanded       the    case       after    explicitly         concluding

that the Pharmaceutical Companies had not established subject

matter jurisdiction.                The district court did so by considering

whether a state rule of procedure created distinct cases, or

whether there was one action in which the Dropp family was a

party.        The reason the district court considered West Virginia

Rule    of     Civil       Procedure         3(a)     was    simply        to   determine        what

parties       were    joined       in     order       to    decide    jurisdiction.              This

evaluation        was      plainly       a    necessary        step     for       the    court    to

determine subject matter jurisdiction and is inseverable from

that conclusion.              As we have previously concluded, we cannot

review rulings that “are simply the necessary legal underpinning

to   the      court’s      determination            that    the     case    was    not    properly

removed.”            Id.    at    590.          The     district      court       here    did     not

                                                   21
“remand[]      [the]    case[]     on    grounds      that      seem    justifiable       to

[it],”     Thermtron,      423    U.S.    at    351;       it   remanded      because     it

determined that it did not have jurisdiction to hear the case.

Accordingly, the Pharmaceutical Companies have failed to prove

that the district court exceeded its authority when it looked at

the Dropps’ citizenship.

      We    now    consider      the     Pharmaceutical          Companies’      argument

under    the    Borneman    and    Ellenburg      formulation          of    Waco.      This

exception allows this Court to review “a collateral decision

that is severable from the remand order.”                        Blackwater, 460 F.3d

at 583.        The Pharmaceutical Companies claim that the district

court’s    remand      order     was    based    on    a    “conceptual        antecedent

ruling,”       specifically      that    the    parties         in   these    cases     were

different than those actually included in the captions of each

case as docketed in state court.                Simply put, the Pharmaceutical

Companies contend that the district court’s determination that

the Dropps were actually parties in this action is reviewable as

a   collateral      decision      to     the    district        court’s      decision    to

remand.

      We do not believe that this exception applies here.                                The

Pharmaceutical Companies’ formulation of Waco would overstrain

this exception.         This is especially true in light of the facts

in Borneman and Ellenburg.                 First, in Borneman, there was a

tension     between     two      federal       statutes,        and    we     noted     that

                                           22
“§ 1447(d)’s restriction on appellate review of remand orders

cannot be read categorically when other statutes in tension with

it   are   considered.”         Borneman,    213     F.3d   at     825.     Next,    in

Ellenburg, the district court remanded for a defect in removal

even though the statute did not allow the court to do so without

a motion before it.       519 F.3d at 194.           This Court concluded that

this sua sponte order was reviewable because “the district court

did not rely on lack of subject matter jurisdiction.”                     Id.

      The facts of this case do not indicate any purpose other

than a joinder analysis undertaken solely for the resolution of

subject    matter    jurisdiction.          Unlike    the    central      holding    in

Borneman, there is no conflict between federal statutes.                            And

unlike     Ellenburg,     the     district     court        here    was     obviously

addressing subject matter jurisdiction when it went beyond the

complaint and looked at West Virginia Rule of Civil Procedure

3(a).      Further, the Pharmaceutical Companies fail to meet the

requirements for this Court’s formulation of Waco.                          As noted

above, this Court requires the order to have both a preclusive

effect in subsequent proceedings and to be severable from the

remand order itself.        Palmer, 498 F.3d at 240.                Here, there is

no preclusive effect and there was no decision that preceded the

determination       of   subject    matter      jurisdiction         that    can    be

separated from the inquiry of subject matter jurisdiction.                         Were

we to accept the Pharmaceutical Companies’ argument, we would

                                       23
open up for review any legal or factual analysis that a district

court takes to determine whether to remand an action.           We refuse

to do this.

     Because     the   Pharmaceutical    Companies   have   failed      to

establish that an exception should apply here, and because the

plain language of § 1447(c) bars our review of this case, we

conclude that we do not have the authority to review the remand

order, and we end our analysis here.



                                 III.

     For   the   foregoing   reasons,    we   conclude   that    we   lack

jurisdiction to hear this appeal.       As a result, this case is



                                                                DISMISSED.




                                  24